DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the maleic anhydride-polypropylene species in the reply filed on October 20, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-3, it is unclear how component 3 is “modified”.  In this regard, it is unclear how the polypropylene (component 1) modified with carbon fiber (component 2) distinguishes over the “modified” polypropylene (component 3).
In claims 1-3, it is unclear how the carbon fiber contains C-O, C=O, O-C=O and C-N bonds.
In claims 1-3, the recitations defining Requirements 1 and 2 “a content” (or “a total content”), vs “the content” (or “the total content”), are indefinite because there is a question or doubt as to whether the recited contents are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claims 1-3, the recitation defining Requirement 1 “a total weight”, vs “the total weight”, is indefinite because there is a question or doubt as to whether the recited total weights are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claims 1-3, it is unclear what is meant by “a total spectrum area of the C-O bond, the C=O bond, the O-C=O bond, the C-C bond, and the C-N bond”.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2013166921 A (Sano) abstract and machine translation.
Sano discloses a carbon fiber-reinforced composition comprising:
0.01 to 50 parts by mass of a carbodiimide-modified polypropylene (meets Applicants’ carbodiimide-modified polypropylene and overlaps content thereof) obtained by reacting a maleic anhydride-modified polypropylene (A) with a carbodiimide group-containing compound (B);
20 to 99 parts by mass of a polypropylene (meets Applicants’ polypropylene and overlaps content thereof); and
1 to 80 parts by mass of a carbon fiber that has been sized with a polyfunctional compound (reasonably meets Applicants’ carbon fiber and overlaps content thereof).  
Inasmuch as Sano’s carbon fibers are similar to those defining the presently claimed carbon fiber (e.g., present specification [0067-0076]), both in terms of the types of carbon fiber source and surface sizing agents, it is reasonably believed that they would inherently possess the same types of bonds. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Sano.
As to claims 1-3, Sano sets forth inventive Examples 1-14 and 16-19 and 

Comparative Examples 4 and 5 comprising: 

3, 5, 10 or 20 parts by mass of a carbodiimide-modified polypropylene (meets Applicants’ carbodiimide-modified polypropylene and  content thereof) or 3 or 10 parts by mass of a maleic anhydride-modified polypropylene (meets Applicants’ maleic anhydride-modified polypropylene and  content thereof)  ;
80 parts by mass of a polypropylene (meets Applicants’ polypropylene and content thereof); and
20 parts by mass of a carbon fiber that has been sized with a polyfunctional compound (meets Applicants’ carbon fiber and  content thereof).  
As to Sano’s comparative examples, case law holds that a reference may be relied upon for all that it teaches, including non-preferred embodiments because a non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of the claims, Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843.  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use”, In re Gurley, 31 USPQ2d 1130.
	As to claims 4, 6 and 7, Sano exemplifies both a carbodiimide-modified polypropylene and a maleic anhydride-modified polypropylene.
	As to claims 5 and 8-12, Sano exemplifies a molded product.
	Sano anticipates the present claims in that it is reasonably believed that Sano’s exemplified carbon fiber, being the same as those defining the presently claimed carbon fiber, would necessarily possess the same chemical bonds.  In the alternative, given that Sano lists several types of viable carbon fibers, it would have been obvious to one having ordinary skill in the art to select any such suitable carbon fiber with the reasonable expectation of success.  The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765